Case 1:19-mc-00105-RM Document 30 Filed 03/12/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Miscellaneous Action No. 19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,

       Petitioner,

v.

STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS, INC.,

       Respondents.


                       NOTICE OF SUPPLEMENTAL AUTHORITY


       In accordance with this Court’s Practice Standards (IV.E.4), Petitioner submits the

accompanying recently-issued supplemental authority, United States v. Motley, No. 3:19-cr-

00026, --- F. Supp. 3d ---, 2020 WL 1076116 (D. Nev. Mar. 6, 2020), which ruled there is no

reasonable expectation of privacy for information stored in a prescription drug monitoring

program database. Id. at *4-7.




                                                1
Case 1:19-mc-00105-RM Document 30 Filed 03/12/20 USDC Colorado Page 2 of 3




     Respectfully submitted this 12th day of March, 2020.

                                                JASON R. DUNN
                                                United States Attorney

                                                s/ Kevin Traskos
                                                Kevin Traskos
                                                David Moskowitz
                                                Assistant United States Attorneys
                                                1801 California Street, Suite 1600
                                                Denver, CO 80202
                                                Telephone: 303-454-0100
                                                Email: kevin.traskos@usdoj.gov
                                                Email: david.moskowitz@usdoj.gov

                                                Counsel for the U.S. Department of Justice,
                                                Drug Enforcement Administration




                                            2
Case 1:19-mc-00105-RM Document 30 Filed 03/12/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020, I electronically filed the foregoing with the Clerk

of Court using the ECF system, which will send notification of such filing to the following email

addresses:

       pam.jackson@coag.gov
       Christopher.Beall@coag.gov
       robby.staley@coag.gov
       krista.batchelder@coag.gov

       tgleason@fbtlaw.com
       cskolnick@fbtlaw.com

       sneel@aclu-co.org




                                                            s/ Kevin Traskos
                                                            Office of the U.S. Attorney




                                                3
